The application has been amended as follows: 
Claims 11-15, are cancelled.
Claim 20 is depended from claim 10.  
2)       The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose a cellulosic material of structure having a Gurley porosity number claimed, the coating material including an oxidized carboxylated starch having a weight-average molecular weight claimed, a water-soluble starch extender in a quantity claimed and selected from a crosslinked cationic polyalkylene amine and a zirconium carbonate (claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.   

/MARK HALPERN/Primary Examiner, Art Unit 1748